Order entered August 16, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00930-CV

                          IN RE JOSEPH STROFFOLINO, Relator

                 Original Proceeding from the 219th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 219-00125-2018

                                           ORDER
                         Before Justices Bridges, Brown, and Boatright

       Based on the Court’s opinion of this date, we DENY relator’s August 15, 2018 “petition

for writ of habeas corpus and dissolution of warrant.”


                                                      /s/   DAVID L. BRIDGES
                                                            JUSTICE